Case 2:17-cv-03551-NG-SIL Document 45 Filed 10/09/19 Page 1 of 2 PageID #: 182



Brandon M. Zlotnick
Law Offices of Michael A. Haskel
Attorneys for Plaintiff
167 Willis Avenue
Mineola, NY 11501-2621
Phone: (516) 294-0250
Email: haskelesq2@gmail.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x

CATHAY BANK,                                                              CERTIFICATE OF
                                                                          SERVICE
                                            Plaintiff,
                                                                          No. 17-CV-3551 (NG) (ARL)
                      -against-
PAULA MALLIARAKIS, GEORGE MALLIARAKIS
a/k/a GEORGIOS MALLIARAKIS, 26ROADASTORIA
LLC, ALPHA REALTY, INC., APHIS REALTY, INC.,
1847 ASTORIA LLC, and DIONYSIOS KALIAMPOS,

                                             Defendants.
----------------------------------------------------------------------x
        I hereby certify that on October 9, 2019, I served the Order of the Honorable Arlene R.

Lindsay, United States Magistrate Judge, dated and filed October 9, 2019 (Docket Entry No. 44),

on the following persons:

        Julio Cesar Montalvo
        203 Marcia Way
        Bridgewater, NJ 08807

        Jose Antonio Bonilla
        201 Shinnecock Court
        Melville, NY 11747


by depositing true copies of same, securely enclosed in post paid wrappers addressed as shown

above, in an official depository under the exclusive care and custody of the United States Post




                                                         1
Case 2:17-cv-03551-NG-SIL Document 45 Filed 10/09/19 Page 2 of 2 PageID #: 183



Office Department within the State of New York.


Dated: Mineola, New York
       October 9, 2019


                                                  s/Brandon M. Zlotnick________________
                                                  Brandon M. Zlotnick
                                                  Law Offices of Michael A. Haskel
                                                  Attorneys for Plaintiff
                                                  167 Willis Avenue
                                                  Mineola, NY 11501-2621
                                                  Phone: (516) 294-0250
                                                  E-mail: haskelesq2@gmail.com




                                             2
